STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

ST.    GEORGE              PROFESSIONAL                                                   NO.      2022      CW   0027
FIREFIGHTERS                 ASSOCIATION
LOCAL        4524,           JOSHUA       HARRELL,
KRISTOPHER                 PEEL,     JASON
TURNER,           DAVID           HEBERT,     TRAVIS
MOORE,           JACOB       CROW,        BLAKE
BOURGEOIS,                 CHELSEA        BLOUNT


VERSUS

ST.    GEORGE              FIRE     PROTECTION
DISTRICT              NO.    2,     AND    GERARD
TARLETON,              IN    HIS     OFFICIAL                                                   MARCH     28,     2022

CAPACITY AS                 FIRE     CHIEF



In    Re:              St.        George     Professional              Firefighters         Association            Local
                       4524,        et      al.,      applying          for     supervisory            writs,          19th
                       Judicial           District         Court,       Parish       of    East        Baton      Rouge,
                       No.    709946.




BEFORE:                MCDONALD,          LANIER,         AND    WOLFE,       JJ.


        WRIT           GRANTED        WITH         ORDER.        The    district          court'   s    November         9,
2021 judgment granting the exception of no right of                                                    action      filed
by the defendants is a final, appealable judgment.                                                        Therefore,
it is hereby ordered that this case be remanded to                                                     the    district
court            with         instruction             to     grant        the       plaintiffs           an       appeal

pursuant              to    the     December         3,    2021 pleading notifying                     the    district
court            of    the        relators'          intention          to    seek    writs.             See      In     re

Howard,           541       So. 2d    195 (    La.        1989).       A copy of this cc               urt` s     action

is to be              included in the appellate                        record.

                                                                JMN!
                                                              WIL
                                                                EW




COURT       OF APPEAL,              FIRST     CIRCUIT

            0'




1//   DEPUT
                  FOR
                        C    ERK
                            THE
                                    OF
                                   COURT
                                          COURT